DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 04/16/2019. Claims 1-11 are pending and examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 1-4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070123756 A1 (cited in IDS dated 04/16/2019, hereinafter referred to as “Kitajima”) in view of US 20120119377 A1 (hereinafter referred to as “Muramatsu”). 
Regarding claim 1, Kitajima, a finger oximeter, teaches a sensor module (abstract) comprising:
a ring-shaped member (paragraphs [0073]-[0078]; Figures 7A-B, 8); and
a semiconductor device that is provided on the ring-shaped member (12; paragraphs [0073]-[0078]; Figures 7A-B, 8), the semiconductor device comprising: a substrate that has flexibility (12 is a flexible substrate; paragraphs [0073]-[0078]; Figures 7A-B, 8); and electronic components that are mounted on the substrate (31, 32, 42; paragraphs [0073]-[0078]; Figures 7A-B, 8),
wherein the substrate has component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), wherein at least one electronic component is mounted in each of the component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and component non-mounting regions, wherein no electronic component is mounted in each of the component non-mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8),
the component mounting regions and the component non-mounting regions are provided alternately in a longitudinal direction of the substrate (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and
the component non-mounting regions are curved along an outer circumferential direction of the ring-shaped member (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).

However, Muramatsu, a wiring substrate and semiconductor device, teaches the substrate to be a wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitajima, to use a wiring substrate, since it would be the simple substitution of one known element (the substrate taught in Kitajima) with another (the wire substrate taught by Muramatsu) in order to achieve a predictable result namely a substrate device for mounting electronic components.
Regarding claim 2, Kitajima, in view of Muramatsu, teaches wherein:
the wiring substrate is a multilayer wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu) comprising:
wiring layers (abstract, paragraph [0008]; as taught by Muramatsu);
insulating layers each covering at least one of the wiring layers (abstract, paragraph [0008]; as taught by Muramatsu); and
via wirings each formed in one of the insulating layers (abstract, paragraph [0008]; as taught by Muramatsu);
each of the via wirings electrically connects two of the wiring layers which are adjacent to each other in a thickness direction of the wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu), and
the via wirings are disposed only in the component mounting regions (abstract, paragraph [0008]; as taught by Muramatsu).
Regarding claim 3, Kitajima, in view of Muramatsu, teaches wherein:
the ring-shaped member has a high aspect ratio region and a low aspect ratio region lower in aspect ratio than the high aspect ratio region (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8; as taught by Kitajima); and

Regarding claim 4, Kitajima, in view of Muramatsu, teaches wherein the largest electronic component is a processor (42; paragraphs [0073]-[0078]; Figures 7A-B, 8).
Regarding claim 7, Kitajim, in view of Muramatsu, teaches wherein:
the wiring substrate is a multilayer wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu) comprising:
wiring layers (abstract, paragraph [0008]; as taught by Muramatsu);
insulating layers each covering at least one of the wiring layers (abstract, paragraph [0008]; as taught by Muramatsu); and
via wirings each formed in one of the insulating layers (abstract, paragraph [0008]; as taught by Muramatsu);
each of the via wirings electrically connects two of the wiring layers which are adjacent to each other in a thickness direction of the wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu), and
the via wirings are disposed only in the high aspect ratio region (abstract, paragraph [0008]; as taught by Muramatsu; can be orientated such that the wirings are disposed on in the high aspect ratio region; paragraphs [0073]-[0078]; Figures 7A-B, 8; as taught by Kitajima).
Regarding claim 8, Kitajima, in view of Muramatsu, teaches wherein some of the electronic components are arranged in a lateral direction of the wiring substrate in at least one of the component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).
Regarding claim 9, Kitajima, in view of Muramatsu, teaches wherein the ring-shaped member has elasticity (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8; as taught by Kitajima).
Regarding claim 10, Kitajima teaches a semiconductor device that is provided on the ring-shaped member (12; paragraphs [0073]-[0078]; Figures 7A-B, 8), the semiconductor device comprising: a substrate that has flexibility (12 is a flexible substrate; paragraphs [0073]-[0078]; Figures 7A-B, 8); and electronic components that are mounted on the substrate (31, 32, 42; paragraphs [0073]-[0078]; Figures 7A-B, 8),
wherein the substrate has component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), wherein at least one electronic component is mounted in each of the component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and component non-mounting regions, wherein no electronic component is mounted in each of the component non-mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8),
the component mounting regions and the component non-mounting regions are provided alternately in a longitudinal direction of the substrate (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).
Kitajima, does not explicitly teach the substrate to be a wiring substrate.
However, Muramatsu, a wiring substrate and semiconductor device, teaches the substrate to be a wiring substrate (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitajima, to use a wiring substrate, since it would be the simple substitution of one known element (the substrate taught in Kitajima) with another (the wire substrate taught by Muramatsu) in order to achieve a predictable result namely a substrate device for mounting electronic components.
Regarding claim 11, Kitajima, in view of Muramatsu, teaches wherein the wiring substrate is a multilayer wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu) comprising:
wiring layers (abstract, paragraph [0008]; as taught by Muramatsu);

via wirings each formed in one of the insulating layers (abstract, paragraph [0008]; as taught by Muramatsu),
wherein each of the via wirings electrically connects two of the wiring layers which are adjacent to each other in a thickness direction of the wiring substrate (abstract, paragraph [0008]; as taught by Muramatsu), and
the via wirings are disposed only in the component mounting regions (abstract, paragraph [0008]; as taught by Muramatsu).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima, in view of Muramatsu, as applied to claim 3 above, and further in view of US 5520177 A (hereinafter referred to as “Ogawa”). 
Regarding claim 5, Kitajama, in view of Muramatsu, teaches wherein:
the electronic components comprise a light emitting element that is configured to emit light (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and a light receiving element that is configured to receive the light emitted from the light emitting element (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8);
the high aspect ratio region has a first high aspect ratio region and a second high aspect ratio region opposed to the first high aspect ratio region (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8); and
the light receiving element is mounted on a second component mounting region of the component mounting regions which is opposed to the second high aspect ratio region (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).
Further Kitajima, in view of Muramatsu, teaches wherein the light emitting element is on the same side as the light receiving element, forming a reflective type oximeter, but Kitajima, in 
However, Ogawa, a finger oximeter, teaches the light emitting element is mounted on a first component mounting region of the component mounting regions which is opposed to the first high aspect ratio region (the emitter and detector can be orientated such that the device is located on a first and second high aspect region; Figures 1-3); and the light receiving element is mounted on a second component mounting region of the component mounting regions which is opposed to the second high aspect ratio region (the emitter and detector can be orientated such that the device is located on a first and second high aspect region; Figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kitajima, in view of Muramatsu, to have the light emitting element and the light receiving element to be orientated on the first and second high aspect region (thus making a transmission oximeter), as taught by Ogawa, since it would be the simple substitution of one known element (the light emitting element and the light receiving element orientation of Kitagama (a reflectance type oximeter)) with another (the light emitting element and the light receiving element orientation of Ogawa (a transmission type oximeter)) in order to achieve a predictable result namely an optical sensor capable of measuring for oxygen saturation.	Regarding claim 6, Kitajima, in view of Muramatsu and Ogawa, teaches wherein:
the first high aspect ratio region has a first through hole (10a; column 2, lines 40-58; Figures 1-3; as taught by Ogawa);
the second high aspect ratio region has a second through hole opposed to the first through hole (10b; column 2, lines 40-58; Figures 1-3; as taught by Ogawa);
an emission surface of the light emitting element is exposed through the first through hole (column 2, lines 40-58; as shown in Figures 1-3; as taught by Ogawa); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791